Mb. Justice Be Jesús
delivered the opinion of the court.
By deed executed on February 25, 1927, before Notary Joaquin Nazario Figueroa, José Antonio Ortiz Padilla, through his attorney in fact Ceferino Ortiz Pericchi, consolidated a parcel of land of ten cuerdas with another two parcels belonging to him, thus forming an estate of 91 cuerdas which he recorded in the Registry of Property of San Ger-mán.
By a deed executed on September 26, 1927, before Notary López Acosta, and without taking into account the above consolidation, he segregated from the said parcel of ten cuerdas seven cuerdas which he sold to Rafael A. Mora.
Subsequently, by deed executed on May 18, 1928, before Notary E. López Acosta, José Antonio Ortiz Padilla mortgaged to the Federal Land Bank of Baltimore the remainder of the main property, and mention was made in the record of said mortgage that seven cuerdas had been segregated from the main property and sold to Rafael A. Mora, the mortgage lien being constituted upon the remaining 84 cuer-das, which, having been surveyed for the purpose of the loan, turned out to be 78.93 cuerdas only. The mortgage deed contained a description of what was left of the main property after the segregation, and its area was rectified accordingly. Subsequently the mortgage to the Federal Land Bank of Baltimore was canceled.
On the 7th of last December Mora presented Ms deed in the Registry of Property of San Germán, together with an explanatory deed made on April 15, 1933, and subscribed by *29tlie former owner of the main property, José Antonio Ortiz Padilla, through his attorney in fact Ceferino Ortiz Pericchi, its present owner Juan Ortiz Padilla, and Eafael A. Mora who owns the seven cuerdas segregated from the main property, in which the above facts were recited and Juan Ortiz Padilla consented to the record of the seven cuerdas repeatedly mentioned “as the segregated portion from the main parcel of 91 cuerdas.”
The Registrar of Property of San German refused to make the record and at the foot of the instrument inserted the following note:
“The record is refused of the above instrument, another being on view, because it appears .from record No. 2, entered on folio 60 of vol. 85 of San Germán, property No. 3599, that the seven cuerdas sold to Rafael Mora were segregated from the consolidated parcel of 91 cuerdas, there resulting from said record and from the segregation and tbe explanatory deed a confusion as regards the aforesaid parcel of seven cuerdas, such confusion consisting in that from the registry and from the titles presented it can not be determined whether said segregation was made from the original parcel of ten cuerdas or from the consolidated property of 91 cuerdas, in view of which I enter the statutory cautionary notice for 120 days in favor of the purchaser as to his right, on folio 156 of vol. 134 of San Germán, property No. 4709, entry letter A. San Germán, December 22, 1939.”
Prom the above decision Mora took the present appeal which, in a motion of the 22nd inst., was submitted without brief because the issue raised appeared clear from the papers attached to the motion for a reversal of the registrar’s decision.
Really, we fail to understand why the decision appealed from could he upheld, especially in view of the explanatory deed referred to, which ought to have dispelled any doubt in the mind of the registrar regarding the confusion to which the said decision makes reference.
The decision of the registrar must be reversed and the record of the instrument ordered.